Case 2:09-cv-00229-JES-NPM Document 525 Filed 02/02/21 Page 1 of 4 PageID 11170




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                             CASE NO.: 2:09-CV-229-FTM-29SPC

 SECURITIES AND EXCHANGE COMMISSION,

        Plaintiff,

 vs.

 FOUNDING PARTNERS CAPITAL MANAGEMENT
 and WILLIAM L. GUNLICKS,

        Defendants,

 FOUNDING PARTNERS STABLE-VALUE FUND, LP,
 FOUNDING PARTNERS STABLE-VALUE FUND II, LP,
 FOUNDING PARTNERS GLOBAL FUND, LTD., and
 FOUNDING PARTNERS HYBRID-VALUE FUND, LP,

        Relief Defendants.
                                                                 /

               RECEIVER’S SECOND NOTICE CONCERNING CONSENTS
                TO SETTLEMENT AGREEMENT WITH MAYER BROWN

        Receiver Daniel S. Newman, not individually, but solely in his capacity as the Court-

 appointed receiver (“Receiver”) for Founding Partners Capital Management Company (“FPCM”);

 Founding Partners Stable-Value Fund, L.P.; Founding Partners Stable-Value Fund II, L.P.;

 Founding Partners Global Fund, Ltd.; and Founding Partners Hybrid-Value Fund, L.P.

 (collectively, the “Receivership Entities”), respectfully submits this second notice (“Second

 Notice”) concerning consents to the Receiver’s Settlement Agreement with Mayer Brown

 (“Settlement Agreement”).




                                              1
Case 2:09-cv-00229-JES-NPM Document 525 Filed 02/02/21 Page 2 of 4 PageID 11171




         Consistent with the Receiver’s Motion for Approval of Settlement Agreement with Mayer

 Brown (“Motion”), the Receiver requested that the holders of Approved Claims1 review the

 Settlement Agreement and, if they have no objection, express their approval of the Settlement

 Agreement by executing a Consent. See [D.E. 508, Section VIII, p. 33]. Shortly after the Motion

 was filed, the Receiver sent packages to Approved Claimants containing a copy of the Settlement

 Agreement and the Consent. While the receipt of Consents from Approved Claimants is not a

 requirement for the approval of the Settlement Agreement, the Receiver wants to demonstrate to

 the Court the level of approval from Approved Claimants who will likely benefit upon the Court’s

 allowance of a distribution from the Receivership Estate. The Receiver sent Consent packages to

 the holders of all 186 Approved Claims.

         On November 18, 2020, the Receiver reported to the Court that he had received executed

 Consents from holders of 176 Approved Claims, or approximately 95%, representing

 approximately 97.5% of the total Allowed Amounts. [D.E. 510].

         Consistent with the Receiver’s promise to provide an update, the Receiver files this Second

 Notice to inform that Court that he received additional executed Consents, such that he now has

 Consents from holders of 179 Approved Claims, or approximately 97.81%. These Consents

 represent approximately 97.87% of the total Allowed Amounts.

         Of the remaining seven Approved Claims, three are for FPCM, which is controlled by the

 Receiver. Counting those three Approved Claims as “consenting,” given the Receiver is a party to


 1
  Holders of Approved Claims are an “Approved Claimant,” as defined in the Settlement Agreement, and means “any
 Person who owns an approved right to receive funds from the Receivership Estate, which right has been determined
 as a result of the approval of a Proof of Claim in whole or in part by the Court pursuant to the Court’s Opinion and
 Order dated July 3, 2014, Approving Receiver’s Recommendations and Fairness of Distribution of FP Designee
 Interests Pursuant to Section 3(a)(10) of the Securities Laws, reflected as an “Allowed Amount” on Revised Schedule
 A (SEC Action, ECF No. 417-5).” This “includes any Person (including but not limited to FP Offshore, Credit Value
 Partners, LLC, and CVP SPV LLC) who did not file or serve a Proof of Claim on his, her, or its own behalf but who
 has received the benefit or ownership of such Proof of Claim through a transfer that has been acknowledged in writing
 by the Receiver and in an order entered by the Federal Court.”



                                                          2
Case 2:09-cv-00229-JES-NPM Document 525 Filed 02/02/21 Page 3 of 4 PageID 11172




 the Settlement Agreement, then the Receiver has Consents from holders of 182 Approved Claims,

 or approximately 97.85%, representing approximately 98.5% of the total Allowed Amounts.

 Dated: February 2, 2021.

                                               Respectfully submitted,

                                               NELSON MULLINS BROAD AND CASSEL
                                               Attorneys for Receiver
                                               One Biscayne Tower, 21st Floor
                                               2 South Biscayne Boulevard
                                               Miami, FL 33131
                                               Tel: (813) 225-3011
                                               Fax: (813) 204-2137

                                               By: /s/ Jonathan Etra
                                                       Jonathan Etra, Esq.
                                                       Florida Bar No. 0686905
                                                       Christopher Cavallo, Esq.
                                                       Florida Bar No. 0092305


                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 2, 2021, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being served this

 day on all counsel of record identified on the attached Service List in the manner specified, either

 via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel who are not authorized to receive Notices of Electronic Filing.



                                                              /s/ Jonathan Etra
                                                              Jonathan Etra, Esq.




                                                  3
Case 2:09-cv-00229-JES-NPM Document 525 Filed 02/02/21 Page 4 of 4 PageID 11173




                                       SERVICE LIST

  Robert K. Levenson, Esq.                      Gabrielle D'Alemberte, Esq.
  Miami Regional Trial Counsel                  The D'Alemberte Trial Firm, P.A.
  Securities and Exchange Commission            1749 N.E. Miami Ct.
  801 Brickell Avenue, Suite 1800               Suite 301
  Miami, FL 33131                               Miami, FL 33132
  305-982-6341 (direct dial)                    gabrielle@dalemberte.com
  305-536-4154 (facsimile)                      Counsel for William & Pamela Gunlicks
  levensonr@sec.gov                             Service via CM/ECF
  Counsel for U.S. Securities and
   Exchange Commission
  Service via CM/ECF




                                            4
